--------------------------------------------------------------------------------

Exhibit 10.14

 
TALEO CORPORATION


NEIL HUDSPITH EMPLOYMENT AGREEMENT




This Agreement is entered into as of May 1, 2008 (the “Effective Date”) by and
between Taleo Corporation, a Delaware corporation (the “Company”) and Neil
Hudspith (“Executive”).


 
1.
Duties and Scope of Employment.



(a)           Positions and Duties.  As of the Effective Date, Executive will
serve as Executive Vice President, Worldwide Field Operations.  Executive will
assume and discharge such responsibilities as are commensurate with such
position and as the Chief Executive Officer may direct from time to time. During
Executive’s employment with the Company, Executive shall devote Executive’s full
time, skill and attention to Executive’s duties and responsibilities and shall
perform faithfully, diligently and competently. In addition, Executive shall
comply with and be bound by the operating policies, procedures and practices of
the Company in effect from time to time during Executive’s employment.  The
period of Executive’s employment under this Agreement is referred to herein as
the “Employment Term.”


(b)           Obligations.  During the Employment Term, Executive will devote
Executive’s full business efforts and time to the Company.  For the duration of
the Employment Term, Executive agrees not to actively engage in any other
employment, occupation, or consulting activity for any direct or indirect
remuneration (including membership on a board of directors) without the prior
approval of the Chief Executive Officer; provided, however, that Executive may,
without the approval of the Chief Executive Officer, serve in any capacity with
any civic, educational, or charitable organization, provided such services do
not interfere with Executive’s obligations to the Company.


2.             At-Will Employment.  Executive and the Company agree that
Executive’s employment with the Company constitutes “at-will”
employment.  Executive and the Company acknowledge that this employment
relationship may be terminated at any time, upon written notice to the other
party, with or without good cause or for any or no cause, at the option either
of the Company or Executive.  However, as described in this Agreement, Executive
may be entitled to severance benefits depending upon the circumstances of
Executive’s termination or resignation of employment.  Upon the termination of
Executive’s employment with the Company for any reason, Executive will be
entitled to payment of all accrued but unpaid vacation, expense reimbursements,
and other benefits due to Executive through the date of Executive’s termination
of employment under any Company-provided or paid plans, policies, and
arrangements.


 
3.
Compensation.



(a)           Base Salary.  As of the Effective Date, the Company will pay
Executive an annual salary of $310,000.00 USD as compensation for Executive’s
services (“Base Salary”).  The Base Salary will be paid periodically in
accordance with the Company’s normal payroll practices as in effect from time to
time (but no less frequently than once per month) and be subject to the usual,
required federal, state and local tax  withholding, employment tax withholding
and other lawful deductions (“Withholdings”).  Executive’s salary will be
subject to annual review, and adjustments, if any, will be made based upon the
Company’s standard practices or the discretion of the Company’s Board of
Directors.


(b)           Bonus.  Executive’s annual target for the aggregate amount of
annual and quarterly bonuses will be $300,000.00 USD (“Target Bonus”), less
Withholdings.  Allocation, eligibility and payment of Target Bonus will be based
upon achievement of quarterly and yearly performance goals approved by the Chief
Executive Officer and set forth in an annually and/or quarterly revised Target
Bonus schedule. Target Bonus amounts will not be earned unless Executive remains
employed through the relevant quarter (for quarterly bonus payments) and through
the end of the fiscal year (for annual bonus payments).  Target Bonus amounts
will be paid within sixty (60) days following the end of the period in which it
is earned, and in no instance later than two and one-half (2½) months following
the end of the year in which the applicable portion of the Target Bonus was
earned.

 
1

--------------------------------------------------------------------------------

 

(c)           Equity Compensation.  Subject to approval of the Compensation
Committee or its delegate, within ninety (90) days of the Effective Date,
Executive will be granted a restricted stock award in the amount of 25,000
shares of Company common stock (“Stock Award”).  The Company’s reacquisition
right with respect to the shares subject to the Stock Award shall lapse, as
follows:  one-sixteenth (1/16th) of the shares subject to the Stock Award upon
the completion of the first complete fiscal quarter following the Effective
Date, and the balance in a series of successive equal quarterly installments
upon the Executive’s completion of each of the next fifteen (15) quarters of
service thereafter, in each case subject to Executive’s continued employment or
other service with the Company or one of its subsidiaries through the relevant
lapse date.  The Stock Award will be subject to the terms, definitions and
provisions of the Company’s 2004 Stock Plan and the Stock Award agreement by and
between the Executive and the Company (the “Stock Award Agreement”), both of
which documents are incorporated herein.


(d)           Car Allowance.  For a period of two (2) years, Executive will
receive an annual car allowance of $12,000.00 USD, less Withholdings.  The car
allowance will be paid periodically in accordance with the Company’s normal
payroll practices as in effect from time to time (but no less frequently than
once per month).


(e)           Relocation Related Reimbursements.   Executive’s relocation
expenses shall be reimbursed in accordance with Schedule B hereto.  Should
Executive resign without Good Reason (as defined below) or be terminated for
Cause (as defined below) within one year of Executive’s hire date, Executive
hereby agrees to repay a pro-rated portion of all relocation expense
reimbursement payments made by Company to Executive as follows: for each full
month not employed during the twelve months period from Executive’s hire date,
Executive must repay Taleo 1/12 of all relocation reimbursement payments made to
Executive or on behalf of Executive. Certain relocation reimbursements shall be
subject to gross-up for income tax impact to executive in accordance with the
Company’s standard relocation policy.


 
4.
Employee Benefits.



(a)           Vacation.  Executive will be eligible to receive four (4) weeks of
paid annual vacation.  Executive’s use of vacation will be subject to the terms
and conditions of the vacation policies in place at the Company, including
without limitation, accrual limits and caps.


(b)           General.  During the Employment Term, Executive will be eligible
to participate in accordance with the terms of all Company employee benefit
plans, policies, and arrangements that are applicable to other senior executives
of the Company, as such plans, policies, and arrangements may exist from time to
time.


5.             Expenses.  The Company will reimburse Executive for reasonable
travel and other expenses incurred by Executive in the furtherance of the
performance of Executive’s duties hereunder, in accordance with the Company’s
expense reimbursement policy as in effect from time to time.

 
2

--------------------------------------------------------------------------------

 

 
6.
Severance.



(a)           If Company or a successor corporation terminates Executive’s
employment for any reason other than Cause (as defined below) or if Executive
resigns for Good Reason (as defined below) then Company or the successor
corporation will (1) pay prorated bonuses for any partially completed bonus
periods through Executives termination date (at an assumed 100% on-target
achievement of goal), less Withholding, (2) continue to pay Executive’s Base
Salary at the rate in effect at the time of Executive’s resignation or
termination of employment for a period of 6 months from the date of Executive’s
resignation or termination of employment, less Withholding, and (3) if Executive
elects to continue Executive’s health insurance coverage under the Consolidated
Omnibus Budget Reconciliation Act (“COBRA”) following such termination or
resignation of Executive’s employment, pay the same portion of Executive’s
monthly premium under COBRA as it pays for active employees until the earliest
of (i) the close of the 6 month period following the termination of Executive’s
employment, (ii) the expiration of Executive’s continuation coverage under
COBRA, or (iii) the date when Executive becomes eligible for substantially
equivalent health insurance coverage in connection with new employment or
self-employment.


(b)           If Company or a successor corporation terminates Executive’s
employment for any reason other than Cause (as defined below) or if Executive
resigns for Good Reason (as defined below) and either such event takes place
within one year following a Change in Control (as defined below), then Company
or the successor corporation will (1) pay prorated bonuses for any partially
completed bonus periods through Executives termination date (at an assumed 100%
on-target achievement of goal), less Withholding, (2) continue to pay
Executive’s Base Salary at the rate in effect at the time of Executive’s
resignation or termination of employment for a period of 12 months from the date
of Executive’s resignation or termination of employment, less Withholding, (3)
pay bonuses (at an assumed 100% on-target achievement of goal) at the rate in
effect at the time of Executive’s resignation or termination of employment for a
period of 12 months from the date of Executive’s resignation or termination of
employment (bonuses will be prorated for any partially completed bonus periods
through the 12 month period from the date of Executive’s resignation or
termination of employment), less Withholding, and (4) if Executive elects to
continue Executive’s health insurance coverage under the Consolidated Omnibus
Budget Reconciliation Act (“COBRA”) following such termination or resignation of
Executive’s employment, pay the same portion of Executive’s monthly premium
under COBRA as it pays for active employees until the earliest of (i) the close
of the 12 month period following the termination of Executive’s employment,
(ii) the expiration of Executive’s continuation coverage under COBRA, or
(iii) the date when Executive becomes eligible for substantially equivalent
health insurance coverage in connection with new employment or self-employment.


(c)           All benefits set forth in Sections 6(a) and 6(b) are collectively
referred to as “Severance.”  Severance payments shall be made by Company on the
date such payments would have been made had Executive’s employment relationship
with Company continued (e.g., Severance based on Base Salary shall be paid twice
per month and Severance based on Target Bonuses shall be paid quarterly or
annually as appropriate).


(d)           In addition to Severance, in the event that Company or a successor
corporation terminates Executive’s employment for any reason other than Cause
(as defined below) or if Executive resigns for Good Reason (as defined below)
and either such event did not take place within one year following a Change in
Control (as defined below), then Executive will receive immediate vesting with
respect to the number of options that would have vested in accordance with
Executive’s then-current stock option grants had Executive remained employed for
an additional 6 months and, if applicable, the Company’s right of repurchase
shall continue to lapse in accordance with Executive’s then-current restricted
stock grants for a period of 6 months from the date of such termination or
resignation of employment.  In the event of Executive’s termination of
employment as described in this subsection (d), the Executive’s then vested
stock options shall be exercisable for 3 months after Executive’s date of
termination.  Notwithstanding the foregoing, in no case shall any option be
exercisable after the expiration of its term.

 
3

--------------------------------------------------------------------------------

 

(e)           In addition to Severance, in the event that Company or a successor
corporation terminates Executive’s employment for any reason other than Cause
(as defined below) or if Executive resigns for Good Reason (as defined below)
and either such event takes place within one year following a Change in Control
(as defined below), Executive will receive immediate vesting with respect to all
unvested stock options that are held by Executive and the Company’s right of
repurchase shall lapse entirely with respect to restricted stock grants from the
Company to Executive.  In the event of Executive’s termination of employment as
described in this subsection (e), the Executive’s then outstanding stock options
shall be exercisable for 3 months after Executive’s date of
termination.  Notwithstanding the foregoing, in no case shall any option be
exercisable after the expiration of its term.


(f)            For purposes of this Section 6, “Cause” means (i) any act of
personal dishonesty taken by Executive in connection with Executive’s employment
responsibilities, (ii) Executive’s conviction of a felony, (iii) any act by
Executive that constitutes material misconduct, (iv) repeated failures to follow
the lawful, reasonable instructions of the Chief Executive Officer, or
(v) substantial violations of employment or fiduciary duties, responsibilities
or obligations to Company.


(g)           For purposes of this Section 6, “Good Reason” means (i) without
Executive’s consent, a significant reduction of Executive’s duties, position or
responsibilities relative to Executive’s duties, position or responsibilities in
effect immediately prior to such reduction, other than a reduction where
Executive are asked to assume substantially similar duties and responsibilities
in a division of a larger entity after a Change in Control; (ii) without
Executive’s consent, a reduction of Executive’s Base Salary or Target Bonus
other than a one-time reduction that does not exceed twenty percent (20%) and
that is also applied to substantially all of Company’s senior executives; (iii)
without Executive’s consent, Executive’s relocation to a facility or a location
greater than 75 miles from San Francisco, California.  If Executive does not
notify Company in writing that Executive believes a significant reduction of
Executive’s duties, position or responsibilities has occurred pursuant to this
Section 6 within thirty days of the event or occurrence that Executive believes
to have resulted in such a significant reduction, then such reduction shall be
deemed for purposes of this Agreement as not constituting Good Reason, as that
terms is used in this Section 6.  Disagreement as to the allocation, eligibility
and payment of Target Bonus to be set forth in a Target Bonus Schedule shall not
be a basis for Good Reason resignation.


(h)            For purposes of this Section 6, “Change in Control” means the
occurrence of any of the following events: (i) any “person” (as such term is
used in Sections 13(d) and 14(d) of the Exchange Act) becomes the “beneficial
owner” (as defined in Rule 13d-3 of the Exchange Act), directly or indirectly,
of securities of the Company representing fifty percent (50%) or more of the
total voting power represented by the Company’s then outstanding voting
securities and such change in ownership results in a broad management changes at
Company; or (ii) the consummation of the sale or disposition by Company of all
or substantially all of Company’s assets; or (iii) the consummation of a merger
or consolidation of Company with any other corporation, other than a merger or
consolidation which would result in the voting securities of Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving entity
or its parent) more than fifty percent (50%) of the total voting power
represented by the voting securities of Company or such surviving entity or its
parent outstanding immediately after such merger or consolidation.


(i)            Notwithstanding the above, Company’s Chief Executive Officer
reserves the right to make reasonable organizational structure changes
reasonably commensurate with the position of Chief Executive Officer.  Such
changes may include the shifting or reassignment of divisional, geographic or
team responsibilities among members of the executive team.  Such changes are
within the reasonable discretion of the Chief Executive Officer and shall not
constitute Good Reason, as that term is used in this Section 6.

 
4

--------------------------------------------------------------------------------

 

(j)           Termination due to Death or Disability.  If Executive’s employment
terminates by reason of death or Disability, then (i) Executive will be entitled
to receive benefits only in accordance with the Company’s then applicable plans,
policies, and arrangements, and (ii) Executive’s outstanding equity awards will
terminate in accordance with the terms and conditions of the applicable award
agreement(s).


(k)           Sole Right to Severance.  This Agreement is intended to represent
Executive’s sole entitlement to severance payments and benefits in connection
with the termination of Executive’s employment.  To the extent Executive
receives severance or similar payments and/or benefits under any other Company
plan, program, agreement, policy, practice, or the like, severance payments and
benefits due to Executive under this Agreement will be correspondingly reduced
(and vice-versa).


 
7.
Conditions to Receipt of Severance.



(a)           Separation Agreement and Release of Claims.  The receipt of any
severance payments or other benefits pursuant to Section 6 will be subject to
Executive signing and not revoking a separation agreement and release of claims
in a form reasonably acceptable to the Company within such time frame as
required by the release document, but in no event effective later than March 15
of the year following the year in which the termination of employment
occurs.  Such agreement will provide (among other things) that Executive will
not disparage the Company, its directors, or its executive officers, and will
contain No-Inducement, No-Solicit and Non-Compete terms consistent with this
Agreement.  No severance payments or benefits will be paid or provided until the
separation agreement and release agreement becomes effective.


(b)           No-Inducement, No-Solicit and Non-Compete.  In the event of a
termination or resignation of Executive’s employment that otherwise would
entitle Executive to the receipt of severance payments or benefits pursuant to
Section 6, Executive agrees that as a condition to receipt of such severance,
during the 12-month period following termination of employment, Executive,
directly or indirectly, whether as employee, owner, sole proprietor, partner,
director, founder or otherwise, will (i) not, solicit, induce, or influence any
person to modify their employment or consulting relationship with the Company
(the “No-Inducement”), (ii) not solicit, divert or take away or attempt to
solicit, divert or take away the business of any customer or prospective
customer of the Company (the “No-Solicit”), and (iii) not engage in work in the
geographical area, as defined below, for the benefit of any business, in
competition with the Company’s business (“Non-Compete”).  If Executive breaches
the No-Inducement, No-Solicit or Non-Compete, all continuing payments and
benefits to which Executive otherwise may be entitled pursuant to Section 6 will
cease immediately and shall be repaid to the Company.  Executive acknowledges
that the time, geographic and scope limitations of Executive’s obligations under
this section that are to be reflected in a separation agreement are fair and
reasonable in all respects, and provides no more protection than is necessary to
protect the Company’s Confidential Information and, consequently, to preserve
the value and goodwill of the Company.  Executive further acknowledges that
Executive will not be precluded from gainful employment if Executive is
obligated not to compete with the Company during the period and within the
geographical area.  In the event the provisions of this section are deemed to
exceed the time, geographic or scope limitations permitted by applicable law,
Executive and the Company mutually agree that such provisions shall be reformed
to the maximum time, geographic or scope limitations, as the case may be, then
permitted by such law.  The covenants contained in this section shall be
construed as a series of separate covenants, one for each city, town, suburb and
state within the geographical area.  For purposes of this Section 7,
“geographical area” shall mean (i) all counties in the State where Executive was
employed by the Company; (ii) all other states of the United States of America
from which the Company derived revenue at any time during the two-year period
prior to the date of the termination of Executive’s relationship with the
Company, and (iii) all other province, state, city or other political
subdivision of each country from which the Company derived revenue at any time
during the two-year period prior to the date of the termination of Executive’s
relationship with the Company.  Notwithstanding the foregoing, Executive may
still acquire an ownership interest, directly or indirectly, of not more than 1%
of the outstanding securities of any corporation which is engaged in a business
competitive with the Company and which is listed on any recognized securities
exchange or traded in the over the counter market in the United States;
provided, that such investment is completely passive and Executive is not
involved in the management or operations of such corporation.

 
5

--------------------------------------------------------------------------------

 

 
8.
Confidential Information.



(a)           Company Information.  The Executive will not, at any time, whether
during or subsequent to Executive’s employment hereunder, directly or
indirectly, disclose or furnish to any other person, firm or corporation, or use
on behalf of himself/herself or any other person, firm or corporation, any
confidential or proprietary information acquired by the Executive in the course
of Executive’s employment with the Company, including, without limiting the
generality of the foregoing, product design, product roadmaps, future product
plans, contractual details relating to current Company clients, buying habits of
present and prospective clients of Company, pricing and sales policy, techniques
and concepts, the names of customers or prospective customers of the Company or
of any person, firm or corporation who or which have or shall have treated or
dealt with the Company or any of its subsidiaries or affiliated companies, any
other information acquired by the Executive regarding the methods of conducting
the business of the Company and any of its subsidiaries and/or affiliates, any
information regarding the Company's methods of research and development, of
obtaining business, of manufacturing, of providing or advertising products or
services, or of obtaining customers, trade secrets and other confidential
information concerning the business operations of the Company or any company
and/or entity affiliated with the Company, except to the extent that such
information is already generally known in the public domain.


(b)           Former Employer Information.  Executive agrees, during employment
with the Company, not to improperly use or disclose any proprietary information
or trade secrets of any former or concurrent employer or other person or entity
and that Executive will not bring onto the premises of the Company any
unpublished document or proprietary information belonging to any such employer,
person or entity unless consented to in writing by such employer, person or
entity.


(c)           Third Party Information.  Executive recognizes that the Company
has received and in the future will receive from third parties their
confidential or proprietary information subject to a duty on the Company’s part
to maintain the confidentiality of such information and to use it only for
certain limited purposes.  Executive agrees to hold all such confidential or
proprietary information in the strictest confidence and not to disclose it to
any person, firm or corporation or to use it except as necessary in carrying out
work for the Company consistent with the Company’s agreement with such third
party.


(d)           Assignment of Inventions.  Executive agrees to promptly make full
written disclosure to the Company, will hold in trust for the sole right and
benefit of the Company and hereby assigns to the Company, or its designee, all
right, title and interest in and to any and all inventions, original works of
authorship, developments, concepts, improvements, or trade secrets, whether or
not patentable or registrable under copyright or similar laws, which Executive
may solely or jointly conceive or develop or reduce to practice, or cause to be
conceived or developed or reduced to practice, during the period of time
Executive is in the employ of the Company (collectively referred to as
“Inventions”).  Executive further acknowledges that all original works of
authorship which are made by Executive (solely or jointly with others) within
the scope of and during the period of Executive’s employment with the Company
and which are protectible by copyright are “works made for hire” as that term is
defined in the relevant copyright act.

 
6

--------------------------------------------------------------------------------

 

(e)           Inventions Retained and Licensed.   Executive has attached hereto,
as Schedule A, a list of all inventions, original works of authorship,
developments, improvements, and trade secrets which were made by Executive prior
to Executive’s employment with the Company (collectively referred to as “Prior
Inventions”), which belong to Executive, which relate to the Company’s proposed
business, products or research and development, and which are not assigned to
the Company hereunder; or, if no such list is attached, Executive represents
that there are no such Prior Inventions.  If in the course of Executive’s
employment with the Company, Executive incorporates into a Company product,
process or machine a Prior Invention owned by Executive or in which Executive
has an interest, the Company is hereby granted and shall have a nonexclusive,
royalty-free, irrevocable, perpetual, worldwide license to make, have made,
modify, use, and sell such Prior Invention as part of or in connection with such
product, process or machine.


(f)            Maintenance of Records.   Executive agrees to keep and maintain
adequate and current written records of all Inventions made by Executive (solely
or jointly with others) during the term of Executive’s employment with the
Company.  The records will be in the form of notes, sketches, drawings, and any
other format that may be specified by the Company.  The records will be
available to and remain the sole property of the Company at all times.


(g)           Patent and Copyright Registrations.   Executive agrees to assist
the Company, or its designee, at the Company’s expense, in every proper way to
secure the Company’s rights in the Inventions and any copyrights, patents, mask
work rights or other intellectual property rights relating thereto in any and
all countries, including the disclosure to the Company of all pertinent
information and data with respect thereto, the execution of all applications,
specifications, oaths, assignments and all other instruments which the Company
shall deem necessary in order to apply for and obtain such rights and in order
to assign and convey to the Company, its successors, assigns, and nominees the
sole and exclusive rights, title and interest in and to such Inventions, and any
copyrights, patents, mask work rights or other intellectual property rights
relating thereto.  Executive further agrees that Executive’s obligation to
execute or cause to be executed, when it is in Executive’s power to do so, any
such instrument or papers shall continue after the termination of this
Agreement.  If the Company is unable because of Executive’s mental or physical
incapacity or for any other reason to secure Executive’s signature to apply for
or to pursue any application for any Canadian or foreign patents or copyright
registrations covering Inventions or original works of authorship assigned to
the Company as above, then Executive hereby irrevocably designate and appoint
the Company and its duly authorized officers and agents as Executive’s agent and
attorney in fact, to act for and in Executive’s behalf and stead to execute and
file any such applications and to do all other lawfully permitted acts to
further the prosecution and issuance of letters patent or copyright
registrations thereon with the same legal force and effect as if executed by
Executive.


(h)           Return of Company Documents.  Executive agrees that, at the time
of leaving the employ of the Company, Executive will deliver to the Company (and
will not keep in Executive’s possession, recreate or deliver to anyone else) any
and all devices, records, data, notes, reports, proposals, lists,
correspondence, specifications, drawings blueprints, sketches, materials,
equipment, other documents or property, or reproductions of any aforementioned
items developed by Executive pursuant to Executive’s employment with the Company
or otherwise belonging to the Company, its successors or assigns.


9.             Assignment.  This Agreement will be binding upon and inure to the
benefit of (a) the heirs, executors, and legal representatives of Executive upon
Executive’s death and (b) any successor of the Company.  Any such successor of
the Company will be deemed substituted for the Company under the terms of this
Agreement for all purposes.  For this purpose, “successor” means any person,
firm, corporation, or other business entity which at any time, whether by
purchase, merger, or otherwise, directly or indirectly acquires all or
substantially all of the assets or business of the Company.  None of the rights
of Executive to receive any form of compensation payable pursuant to this
Agreement may be assigned or transferred except by will or the laws of descent
and distribution.  Any other attempted assignment, transfer, conveyance, or
other disposition of Executive’s right to compensation or other benefits will be
null and void.

 
7

--------------------------------------------------------------------------------

 

10.           Notices.  All notices, requests, demands, and other communications
called for hereunder will be in writing and will be deemed given (a) on the date
of delivery if delivered personally, (b) one day after being sent by a well
established commercial overnight service, or (c) four days after being mailed by
registered or certified mail, return receipt requested, prepaid and addressed to
the parties or their successors at the following addresses, or at such other
addresses as the parties may later designate in writing:


If to the Company:


Attn: VP Legal
Taleo Corporation
4140 Dublin Boulevard, Suite 400
Dublin, CA 94568


If to Executive:


at the last residential address known by the Company as provided by Executive in
writing.


11.           Severability.  In the event that the application of any provision
hereof to any particular facts or circumstances shall be held to be invalid or
unenforceable under the governing law hereof, then: (i) such provision shall be
reformed without further action by the parties to the extent strictly necessary
to render such provision valid and enforceable when applied to such particular
facts or circumstances; and (ii) the validity and enforceability of such
provision as applied to any other particular facts or circumstances, and the
validity and enforceability of all of the other provisions hereof, shall in no
way be affected or impaired thereby.


 
12.
Arbitration.



(a)           General.  In consideration of Executive’s employment with the
Company, its promise to arbitrate all employment related disputes, and
Executive’s receipt of the compensation and other benefits paid to Executive by
the Company, at present and in the future, Executive agrees that any and all
controversies, claims, or disputes with anyone (including the Company and any
employee, officer, director, shareholder, or benefit plan of the Company in
their capacity as such or otherwise), whether brought on an individual, group,
or class basis, arising out of, relating to, or resulting from Executive’s
employment with the Company under this Agreement or otherwise or the termination
of Executive’s employment with the Company, including any breach of this
Agreement, shall be subject to binding arbitration by JAMS pursuant to its
Employment Arbitration Rules & Procedures (the “JAMS Rules”).  Disputes which
Executive agrees to arbitrate, and thereby agrees to waive any right to a trial
by jury, include any statutory claims under state or federal law, including, but
not limited to, claims under Title VII of the Civil Rights Act of 1964, the
Americans with Disabilities Act of 1990, the Age Discrimination in Employment
Act of 1967, the Older Workers Benefit Protection Act, claims of harassment,
discrimination, or wrongful termination, and any statutory claims.  Executive
further understands that this Agreement to arbitrate also applies to any
disputes that the Company may have with Executive.


(b)           Procedure.  Executive agrees that the arbitrator shall have the
power to decide any motions brought by any party to the arbitration, including
motions for summary judgment and/or adjudication, motions to dismiss or strike,
and motions for class certification, prior to any arbitration
hearing.  Executive agrees that the arbitrator will issue a written decision on
the merits.  Executive also agrees that the arbitrator shall have the power to
award any remedies available under applicable law, and that the arbitrator shall
award attorneys’ fees and costs to the prevailing party, except as prohibited by
law. Executive understands that the Company and Executive will split any
administrative or hearing fees charged by the arbitrator or JAMS, except that
the party initiating the arbitration will pay the full filing fee.  Executive
agrees that any arbitration under this Agreement shall be conducted in
accordance with the laws of California, and that the arbitrator shall apply the
substantive and procedural laws of California, without reference to the rules of
conflict of law.  To the extent that the JAMS Rules conflict with the laws of
California, the JAMS Rules will take precedence.  The parties agree that
arbitration proceedings will be held in the county where Executive is employed
by the Company.

 
8

--------------------------------------------------------------------------------

 

(c)           Remedy.  Except for the provisional remedies provided for under
California law and this Agreement, arbitration will be the sole, exclusive, and
final remedy for any dispute between Executive and the Company.  Accordingly,
except as provided for by California law and this Agreement, neither Executive
nor the Company will be permitted to pursue court action regarding claims that
are subject to arbitration.  Notwithstanding, the arbitrator will not have the
authority to disregard or refuse to enforce any lawful Company policy, and the
arbitrator will not order or require the Company to adopt a policy not otherwise
required by law which the Company has not adopted.


(d)           Availability of Injunctive Relief.  In addition to the right under
California law to petition the court for provisional relief, Executive agrees
that any party also may petition the court for injunctive relief where either
party alleges or claims a breach or threatened breach of this Agreement or any
other agreement regarding trade secrets, confidential information,
nonsolicitation, noninducement or noncompetition.


(e)           Administrative Relief.  Executive understands that this Agreement
does not prohibit Executive from pursuing an administrative claim with a local,
state, or federal administrative body such as the Equal Employment Opportunity
Commission, the National Labor Relations Board or the workers’ compensation
board.  This Agreement does, however, preclude Executive from pursuing court
action regarding any such claim.


(f)           Voluntary Nature of Agreement.  Executive acknowledges and agrees
that Executive is executing this Agreement voluntarily and without any duress or
undue influence by the Company or anyone else.  Executive further acknowledges
and agrees that Executive has carefully read this Agreement and that Executive
has asked any questions needed for Executive to understand the terms,
consequences, and binding effect of this Agreement, including that Executive is
waiving Executive’s right to a jury trial.  Finally, Executive agrees that
Executive has been provided an opportunity to seek the advice of an attorney of
Executive’s choice before signing this Agreement.


 
13.
Section 409A.



(a)           Notwithstanding anything to the contrary in this Agreement, no
cash severance payment or reimbursement Deferred Compensation Separation
Benefits (as defined below) will become payable under this Agreement until
Executive has a “separation from service” within the meaning of Section 409A of
the Code and the final regulations and any guidance promulgated thereunder, as
each may be amended from time to time (together, “Section 409A”).  Further, if
(x) Executive is a “specified employee” within the meaning of Section 409A at
the time of Executive’s termination of employment (or at the time of a later
“separation from service” within the meaning of Section 409A) other than due to
Executive’s death, and (y) some or any portion of the severance payable to
Executive, if any, pursuant to this Agreement, when considered together with any
other severance payments or separation benefits that are considered deferred
compensation under Section 409A (together, the “Deferred Compensation Separation
Benefits”) would result in the imposition of additional tax under Section 409A
if paid to Executive on or within the six (6) month period following Executive’s
termination of employment, then to the extent such portion of the Deferred
Compensation Separation Benefits would otherwise have been payable on or within
the first six (6) months following Executive’s termination of employment, it
will instead become payable in a lump sum on the first payroll date that occurs
on or after the date six (6) months and one (1) day following the date of
Executive’s termination of employment (or such longer period as is required to
avoid the imposition of additional tax under Section 409A).  All subsequent
Deferred Compensation Separation Benefits, if any, will be payable in accordance
with the payment schedule applicable to each payment or benefit.  For these
purposes, each payment and benefit payable under this Agreement and each other
Deferred Compensation Separation Benefit is hereby designated as a separate
payment for purposes of Section 1.409A-2(b)(2) of the Treasury Regulations and
will not collectively be treated as a single payment. Notwithstanding anything
herein to the contrary, if Executive dies following his or her termination of
employment but prior to the six (6) month anniversary of the date of Executive’s
termination of employment, then any payments delayed in accordance with this
paragraph will be payable in a lump sum as soon as administratively practicable
after the date of Executive’s death and all other Deferred Compensation
Separation Benefits will be payable in accordance with the payment schedule
applicable to each payment or benefit.

 
9

--------------------------------------------------------------------------------

 

(b)           This Agreement is intended to comply with the requirements of
Section 409A so that none of the severance payments and benefits that may be
provided hereunder will be subject to the additional tax imposed under Section
409A, and any ambiguities herein will be interpreted to so comply.  The Company
and Executive agree to work together in good faith to consider amendments to
this Agreement and to take such reasonable actions which are necessary,
appropriate or desirable to avoid imposition of any additional tax or income
recognition prior to actual payment to Executive under Section 409A.


14.           Integration.  This Agreement, along with the documents
incorporated by reference herein, represents the entire agreement and
understanding between the parties as to the subject matter herein and supersedes
all prior or contemporaneous agreements whether written or oral, including any
employment, change of control or severance agreement entered into with the
Company or any subsidiary of the Company.  No waiver, alteration, or
modification of any of the provisions of this Agreement will be binding unless
in a writing that specifically references this Section and is signed by duly
authorized representatives of the parties hereto.


15.           Waiver of Breach.  The waiver of a breach of any term or provision
of this Agreement, which must be in writing, will not operate as or be construed
to be a waiver of any other previous or subsequent breach of this Agreement.


16.           Survival.  The Company’s and Executive’s responsibilities under
Sections 8 and 12  and all other provisions intended by their terms to survive
the termination of this Agreement  will survive the termination of this
Agreement.


17.           Headings.  All captions and section headings used in this
Agreement are for convenient reference only and do not form a part of this
Agreement.


18.           Tax Withholding.  All payments made pursuant to this Agreement
will be subject to Withholdings.


19.           Governing Law.  This Agreement will be governed by the laws of the
State of California (with the exception of its conflict of laws provisions).


20.           Acknowledgment.  Executive acknowledges that Executive has had the
opportunity to discuss this matter with and obtain advice from Executive’s
private attorney, has had sufficient time to, and has carefully read and fully
understands all the provisions of this Agreement, and is knowingly and
voluntarily entering into this Agreement.


21.           Counterparts.  This Agreement may be executed in counterparts, and
may be exchanged by fax or electronically scanned and emailed copies. Each
counterpart will have the same force and effect as an original and will
constitute an effective, binding agreement on the part of each of the
undersigned.

 
10

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by a duly authorized officer, as of the day and year written
below.






COMPANY:


TALEO CORPORATION
 

 
By: /s/ Michael Gregoire
 
Date: 01 May  2008
 



Name: Michael Gregoire


Title: President and Chief Executive Officer






EXECUTIVE:




/s/ Neil Hudspith
 
Date: 30th April 2008
 

Neil Hudspith








[SIGNATURE PAGE TO NEIL HUDSPITH EMPLOYMENT AGREEMENT]

 
11

--------------------------------------------------------------------------------

 

Schedule A




List of Prior Inventions, Designs and Original Works of Authorship



 
Title
Date
Identifying Number of Brief Description






















 








    X          No invention or improvements
                 Additional sheets attached




Signature of Executive:
/s/ Neil Hudspith
               
Printed Name of Executive:  
Neil Hudspith
               
Date:
30th April 2008
     


 
12

--------------------------------------------------------------------------------

 

The attached Schedule B-1 supersedes and replaces Schedule B to the Agreement
entered into between Neil Hudspith and Taleo Corporation as of May 1, 2008.


Agreed to by:


/s/ Neil Hudspith
 
/s/ Michael Gregoire
         
Neil Hudspith
 
Michael Gregoire
 



Schedule B-1


Relocation Related Reimbursements




 
Relocation Reimbursement Item
 
Visa Costs: 3 Year L-1 Visa
 
Rent Payment: up to $7,000 per month  for up to 2 years
 
Air fare for travel between Europe and the San Francisco Bay area for family
members for two years: up to $26,000 USD per year.
 
Moving house hold goods to USA: up to $10,000
Moving house hold goods back to UK: up to $30,000
 
Storage up to 3 months: up to $5,000
 
Home search trip for family of 2. Air fare from Europe to San Francisco Bay
area: up to $12,000 USD.
 
Relocation to US for family of 2. Air fare from Europe to the San Francisco Bay
area: up to $6,000 USD.
 
Miscellaneous relocation expenses: $7,000
 
Corporate housing for up to 3 months: up to $3,500 per month

 

 
  13

--------------------------------------------------------------------------------